IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,858-01


                              EX PARTE WILLIE DOSS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. 29,865
                          TH
                IN THE 354 DISTRICT COURT FROM HUNT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

intoxication assault and one count of aggravated assault with a deadly weapon. He was sentenced

to a term of twenty years’ imprisonment on the intoxication assault and thirty-two years’

imprisonment on the aggravated assault. He did not appeal his convictions.

        Applicant’s writ application raised ineffective assistance of counsel and double jeopardy.

The trial court has determined Applicant’s conviction for aggravated assault is based on the same
                                                                                                  2

actions and same victim as his conviction for intoxication assault and therefore violates double

jeopardy. We agree that Applicant has suffered multiple punishments for the same offense. Ex parte

Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App. 2007). Relief is granted. The judgment in count

one, intoxication assault, of Cause No. 29,865 in the 354th District Court of Hunt County is vacated

and set aside. All remaining issues are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 16, 2015
Do not publish